Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. CLAIM REJECTIONS - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112:

(b) The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “ease of the function control” and “determined that the function is more easily performed” in claim 4 are relative terms which renders the claim indefinite. The term “ease of the function control” and “determined that the function is more easily performed” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5, 7-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furue et al. US 20140380243 in view of IM et al. US 20180107320.

Consider claim 1. Furue discloses a display control system using a knob (see fig 1 display 20 and knob 10 6a-6c), the display control system comprising:
 an input part configured to receive a touch input signal for a display (see fig 6a-c and 7a-c [0112] a touch panel type of display which can select an icon through driver's touching of the screen can be used as the display portion 20)
a memory configured to store a display control program according to the touch input signal (see fig 6a-c and 7a-c [0112]. See different programs being selected according to user touch. [0046] rom ram); and 
a processor configured to execute the display control program ([0046] fig 4 controller 30), wherein the processor is configured to perform function control of an area of the display to which the touch input signal is applied (see fig 6a-c and fig 7a-c [0112] where selection of the programs is made. And fig 8a-8b where function control on the touched programs).

Furue does not disclose move a position of the knob.
IM however discloses move a position of the knob (see fig 4A-4B where knob moves horizontally and vertically. Also see fig 7-12, fig 19-22 and 25-29 which all show that the positions of the knob move).
Furue contains a "base" device/method of discloses vehicular display control system.  IM contains a "comparable" device/method of vehicular display control system that has been improved in the same way as the claimed invention.  The known "improvement" of IM could have been applied in the same way to the "base" device/method of Furue and the results would have been predictable and resulted in move a position of the knob.  Furthermore, both Furue and IM use and disclose similar functionality (i.e., controlling display interface using a Knob) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of IM also provide the benefit of adjusting stationary space zones in center fascio for user convenience [0005 ] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Furue as modified by IM disclose the display control system of claim 1, wherein the processor is configured to move the knob to under the area of the display to which the touch input signal is applied, within a limited knob movement area (Furue [0112] fig 6-a-c  fig 7a-c touch input applied to screen to select program. IM see fig 4A-4B where knob moves horizontally and vertically underneath. Also see fig 7-12, fig 19-22 and 25-29 which all show that the positions of the knob move underneath the program). 
Motivation to combine is similar to motivation of claim 1. 

Consider claim 3. Furue as modified by IM disclose the display control system of claim 1, wherein the processor is configured to move the knob onto the area of the display to which the touch input signal is applied (Furue [0112] fig 6-a-c  fig 7a-c touch input applied to screen to select program. IM see fig 4A-4B where knob moves horizontally and vertically underneath. Also see fig 7-12, fig 19-22 and 25-29 which all show that the positions of the knob move to area where the program is displayed). 
Motivation to combine is similar to motivation of claim 1. 
Consider claim 5. Furue as modified by IM disclose the display control system of claim 1, wherein: 
the processor is configured to display seat arrangement information in a vehicle and functions provided through seat areas on the display (IM fig 19 driver mode and corresponding functions and passenger mode and corresponding functions); and in a case in which the touch input for a corresponding function area is applied (Furue [0112] fig 6-a-c  fig 7a-c touch input applied to screen to select program), the processor is configured to move the knob to the corresponding function area (see IM fig 19 in driver mode knob is on the left and in passenger mode knob is on the right).
Motivation to combine is similar to motivation of claim 1.

Consider claim 7. Furue as modified by IM disclose the display control system of claim 6, wherein: 
when a touch input for a navigation screen is applied ( Furue fig 7b [0112] fig  10 [0048] [0075]), the processor is configured to control zoom-in and zoom-out according to an operation of the knob IM fig 7 [0131] enlarging navigation screen if knob is pushed and moved downward. [0129] if knob is in a direction while pushed the controller display screen region by changing a size. ); and when a touch input for route information is applied on the navigation screen ( Furue fig 7b [0112] fig  10 [0048] [0075] While illustration is omitted here, setting of destinations, selection of desirable roots and the like can be executed by operating the dial switch 10 in a state in which the above-described navigation screen is displayed.), the processor is configured to control next route and related road information to be displayed according to an operation of the knob ( Furue fig 7b [0112] fig  10 [0048] [0075] While illustration is omitted here, setting of destinations, selection of desirable roots and the like can be executed by operating the dial switch 10 in a state in which the above-described navigation screen is displayed. Fig 13 and 14 which discloses how dial is used within a program to navigate settings and menus).
Motivation to combine is similar to motivation of claim 1. 

Claim 8 is rejected for similar reasons to claim 1.
Claim 9 is rejected for similar reasons to claim 2.
Claim 10 is rejected for similar reasons to claim 3.
Claim 12 is rejected for similar reasons to claim 5.
Claim 14 is rejected for similar reasons to claim 7.

2.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Furue et al. US 20140380243 in view of IM et al. US 20180107320 in view of Gothlin et al US 2018011551 and further in view of Arnold et al. US 10705629.

Consider claim 6. Furue as modified by IM disclose the display control system of claim 1, wherein, in a case in which the display is rotated, the processor is configured to calculate coordinates in the display to move the knob.
Furue as modified by IM do not disclose in a case in which the display is rotated.
Gothlin however discloses in a case in which the display is rotated (see fig 2a and 2b display 10 is rotated from portrait orientation to landscape orientation).
Furue as modified by IM contains a "base" device/method of discloses vehicular display device.  Gothlin contains a "comparable" device/method of vehicular display device that has been improved in the same way as the claimed invention.  The known "improvement" of Gothlin could have been applied in the same way to the "base" device/method of Furue as modified by IM and the results would have been predictable and resulted in the display is rotated.  Furthermore, both Furue as modified by IM and Gothlin use and disclose similar functionality (i.e., using a display to display vehicle controls and interfaces) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Gothlin also provide the benefit of providing an improved display screen suitable for viewing vehicle functions as well as multimedia content [0005] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Furue as modified by IM and Gothlin do not disclose the processor is configured to calculate coordinates in the display to move the knob.
Arnold however discloses the processor is configured to calculate coordinates in the display to move the knob (see fig 11 determine location (X-Y positions of knob on display)).

Furue as modified by IM and Gothlin contains a "base" device/method of discloses vehicular display interface control device.  Arnold contains a "comparable" device/method of vehicular display interface control device that has been improved in the same way as the claimed invention.  The known "improvement" of Arnold could have been applied in the same way to the "base" device/method of Furue as modified by IM and Gothlin and the results would have been predictable and resulted in the processor is configured to calculate coordinates in the display to move the knob.  Furthermore, both Furue as modified by IM and Gothlin use and disclose similar functionality (i.e., using a display to display vehicle controls and interfaces) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Arnold also provide the benefit allowing placement or function of the knob to be customized Col. 1 lines 19-21. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 13 is rejected for similar reasons to claim 6.



III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown US 20170153718 discloses positions based reconfigurable control knob in a vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 04/18/2022Primary Examiner, Art Unit 2692